Citation Nr: 1513702	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial, compensable rating for residuals of malignant melanoma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1959 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the December 2010 decision, the RO denied service connection for tinnitus, a left eye disorder, a bilateral hand disorder, and a respiratory disorder.  The RO also awarded service connection for residuals of melanoma of the right inguinal area and assigned an initial, noncompensable disability rating, effective from February 24, 2010.  The Veteran perfected an appeal of all of the claims.  However, in August 2014 he withdrew the claims for service connection for a left eye disorder, a bilateral hand disorder, and a respiratory disorder.  See 38 C.F.R. § 20.204 (2014).  Accordingly, these claims are not on appeal before the Board.

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned .  The cover page of the transcript, which is stored electronically on Virtual VA, incorrectly identifies a different Veterans Law Judge (VLJ) as the presiding judge.  

The issue involving an initial higher rating for residuals of malignant melanoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's tinnitus had its onset during active service.  


CONCLUSION OF LAW

The criteria are met for service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

With regard to the first Shedden element, the Board notes that as tinnitus is subjective in nature, it can be established by lay testimony.  The Veteran has asserted on his March 2010 claim, during July 2010 VA examination, and Board hearing that he does currently suffer from tinnitus.  Therefore, the Board finds that a current tinnitus disability has been reasonably established during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).

The Veteran essentially asserts his tinnitus is directly related to the noise exposure in service.  In support of his claim, he has detailed noise exposure in service and reported having had tinnitus in service.  See October 2010, March 2011, and April 2013 statements.  His service treatment records are silent for any complaints, findings, or diagnosis of tinnitus.

On July 2010 VA examination, the Veteran complained of periodic tinnitus in both ears.  He reported it is present once or twice a week and lasts 5 to 6 hours at a time.  He was aware of tinnitus "after the military service".  When he was asked if he recalled having tinnitus in service he stated "not that I recall".  He stated the tinnitus was noticed during his shipyard days starting in 1968 or 1969.  During service he was a pipe fitter and ship fitter.  He chipped a lot of paint during his first year of service and he had a muzzle blast close to his ears in service.  As a civilian he worked as a welder in the Navy shipyards for 5 years and for the Army in the Corps of Engineers he worked with hydropower and as a mechanic and welder.  He performed this latter job for 23 years.  The examiner opined that the Veteran's tinnitus was less likely than not caused by noise exposure during service.  The examiner stated that the Veteran's statements that he did not recall tinnitus in service and first noticed it in 1968/69 indicated that the tinnitus had a later onset and that no connection to service could be found.  He added that the frequency and duration of the tinnitus was not characteristic of tinnitus associated with noise exposure noting the Veteran reported tinnitus was present only once or twice a week.

The Veteran disagrees with the VA examiner's statement of the facts.  He did not recall stating he had no tinnitus during service and in fact he asserts he had tinnitus in service and during shipyard days and that it continued to present day.  While stripping paint in service, the noise would leave his ears ringing long after the work stopped.  He also reported that his ears rang for days from the concussion of a turret fired during a mine shooting exercise.  See October 2010 and March 2011statements.  During his hearing in September 2014, he also denied that his tinnitus occurred 1 to 2 times a week for 5 to 6 hours at a time.  His tinnitus was continuous and during service his ears rang for days after a muzzle blast and have continued ever since.  See page 10 pf the hearing transcript.

The Veteran is competent to describe his symptoms of tinnitus, beginning in service and continuing since.  Tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  Therefore, it is a chronic disease and falls within the parameters of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Resolving doubt in the Veteran's favor, the Board finds his statements concerning the onset of his tinnitus in service and continuing since to be credible.  Therefore, the examiner's opinion based upon an inconsistent premise lacks probative value.  Accordingly, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

A January 2012 VA treatment record indicates the Veteran's primary care providers and specialists were outside the VA system, so any private treatment records relevant to his residuals of malignant melanoma must be sought.  A June 2013 VA treatment record indicates he wanted all of his healthcare to be transferred to VA and since the most recent VA treatment record in his file is August 2014 all subsequent records must be added to his file.

The Veteran asserts he has residuals of melanoma beyond the surgical scar.  He has reported fatigue, numbness and other symptoms in the area of the right leg where the surgery was performed.  Since his VA examination only examined the scar, the Veteran must be afforded a more complete examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private medical care providers that have treated him for residuals of melanoma since February 2010.  Take appropriate steps to obtain copies of these records and associate them with his file.



2.  Associate with the claims file the Veteran's VA treatment records, dated since August 2013.

3.  Thereafter, arrange for an appropriate VA examination(s) of the Veteran's malignant melanoma removed from the right groin area.  The claims file should be made available to and reviewed by examiner.  

The examiner must identify all residuals of the Veteran's melanoma in the right inguinal area, to include any muscle, orthopedic, neurological, and/or scar residuals.  The examiner should specifically determine whether any chronic right thigh sartorius strain is a residual of the melanoma in the right inguinal area.  The examiner must provide findings as to the severity of all identified residuals.  

4.  Finally, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then, return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


